DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I claims 1-7, 10-12 in the reply filed on 10/19/21 is acknowledged.  The traversal is on the ground(s) that the current amendment excluding specific 1,3-diketones does make a contribution over the prior art Meier, cited in restriction.  This is not found persuasive because Meier still applies- Meier describes other 1,3-diketones that are claimed and thus still obviates the unity of invention (col 3 ln 60-col 4 ln 32). 
Claims 8, 9, 13 and 14 are withdrawn.
The requirement is still deemed proper and is therefore made FINAL.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14, 16 and 17 of copending Application No. 17262828 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. Instant claim 1 and copending claim 1 describe the same reaction mixture, but the copending describes more broadly “at least one cyclic 1,3-diketone” where instant claim 1 has a bit more structure. Still, the copending renders obvious the instant diketone. The copending also describes additional features (items (ii) and (iii)), and in this regard is more specific than the instant. All copending claims 
Instant claim 1 and copending claim 2 overlap because the copending differs in being more specific in the mixing steps. The 1,3-diketone described in copending claim 2 renders obvious instant claim 1’s broad 1,3-diketone structure. 
Instant claim 1 and copending claims 3 and 4 describe overlapping 1,3-diketone structures. 
Instant claim 2 and copending claims 12 and its dependents describe an antioxidant.
Instant claim 3 and copending claim 2 describe methods of mixing which coincide. The 1,3-diketone described in copending claim 2 renders obvious instant claim 3’s broad 1,3-diketone structure.
Instant claim 7 is rejected over copending claim 5 which recites many of the same 1,3-diketones. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3, 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 14, 15 of copending Application No. 17262731 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. Instant claim 1 and copending claim 1 describe the same reaction mixture, but the copending describes more broadly “at least one cyclic 1,3-diketone” where instant claim 1 has a bit more structure. Still, the copending renders obvious the instant diketone. The copending also describes additional features (items (ii) and (iii)), and in this regard is more specific than the instant. All copending claims which are dependent on copending claim 1 render instant claim 1 obvious for at least the same reasons as listed for copending claim 1 above, except copending claim 13 which describes a 1,3-diketone expressly not included in instant claim 1.
Instant claim 1 and copending claim 2 overlap because the copending differs in being more specific in the mixing steps. The 1,3-diketone described in claim 2 renders obvious instant claim 1’s broad 1,3-diketone structure. 
Instant claim 1 and copending claims 3 and 4 describe overlapping 1,3-diketone structures.
Instant claim 2 and copending claim 10 and its dependents describe an antioxidant.
Instant claim 3 and copending claim 2 describe methods of mixing which coincide. The 1,3-diketone described in copending claim 2 renders obvious instant claim 3’s broad 1,3-diketone structure
Instant claim 7 and copending claim 5 describe overlapping 1,3 diketones.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 10, 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The structure depicted in 2-R7 as necessary components when X, Y or Z are optionally N or O. There is no option for these R moieties to not exist in such a case. The presence of all of these R components when X, Y or Z are N or O would mean that the valency of N or O is exceeded. Such connectivity is known to be either unstable in the case of O or result in a charged molecule at N (e.g. NH4).  
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
(A) The breadth of the claims- the claims encompass thousands of compounds due to the many variables claimed.
(B) The nature of the invention- the invention in general is not directed to unstable compounds and makes no mention of stabilizing the structures of concern or charged compounds. 
(C) The state of the prior art- reference articles and books do not describe how to stabilize such compounds as those of concern cited above.
(D) The level of one of ordinary skill- one of ordinary skill recognizes that exceeding the valency of N or O renders the compound unstable and one of ordinary skill does not innately have the resources to stabilize such a compound.
(E) The level of predictability in the art- the structures of concern are different than the other structures claimed by the depiction in claims 1 and 3 because they are not stable. Other structures encompassed by the depiction- for example, when X, Y and Z are C- are stable.  
(F) The amount of direction provided by the inventor- no mention is made of unstable compounds or how to stabilize them.
(G) The existence of working examples- no working examples of the structures of concern are described.

Claims 2, 4-6, 10 and 11 depend on the independent claims and do not remedy this deficiency.
Applicant may amend the structure or the Markush definition of the R values such that each R is not necessarily present.

Claims 1-6, 10, 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 1 and 3 describe “wherein the 1,3-diketone compound is neither 1,3-cyclopentanedione…” at the end of the claims. According to MPEP section MPEP 2173.05(i): If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977). However, 1,3-cyclopentanedione is not positively recited in the specification. The broader disclosure of the formula in publication paragraph 9 is too generic to qualify as a positive recitation of 1,3-cyclopentanedione, and the specification fails to mention 1,3-cyclopentanedione in more specific embodiments.
Claims 2, 4-6, 10 and 11 depend on the independent claims and do not remedy this deficiency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 10, 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 3 recite the option of “one or more of R2-X-R3, R4-Y-R5, R6-Z-R7 is a carbonyl group” but later define the R groups such that each is a separate atom/moiety, i.e. not that the connectivity may be solely C=O. If the connectivity is R2-X-R3, what happened to one of the R groups in a carbonyl group C=O? Which R is the O and which R simply disappeared? The structure and the Markush definition of the R groups does not allow for them to disappear when X, Y, and/or Z are present. 
Claims 2, 4-6, 10 and 11 depend on claims 1 or 3 and do not remedy this deficiency.
An amendment to claims 1 and 3 to obviate the 112 enablement rejection as suggested above would also overcome this rejection.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 7 and 12 recite specific 1,3-diketones, several of which –e.g. those reciting trione, pyrazolidine, pyrandione, chromandione, furandione, trioxo-hexahydro-pyrimidine, for example- do not have all the R groups present that claims 1 and 3 demand, especially when X, Y, or Z is O or N.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
An amendment to claims 1 and 3 to obviate the 112 enablement rejection as suggested above would also overcome this 112(d) rejection. 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3, 5, 6, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 6136876 by Meier et al as evidenced by US 5847014 by Nodelman.
Meier describes weak Bronsted acid derivatives in polyurethane foams.
Regarding claim 1, Meier describes a method for producing a polyurethane foam by reacting (i.e. mixing, reacting and curing) a polyisocyanate, a polyol (reads on isocyanate-reactive material), a 
Meier describes the cell opening agent as preferably β-diketones of the formulas (col 3 ln 60-col 4 ln 10):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Meier describes several specific diketones such as 5, 5,-dimethyl-1,3-cyclohexanedione (col 4 ln 24-25) among others which specifically meet the instant claim (see col 4 ln 17-32). 
If in the alternative it is found that Meier discloses the 1,3-diketone with insufficient specificity to anticipate the claimed diketone, it would be obvious to one of ordinary skill to arrive at the claimed invention given Meier’s disclosure of several diketones which fall within the claimed diketones. 

Regarding claim 3, Meier describes pre-mixing the polyol with the cell opener (diketone) (col 7 ln 65-70). 
Regarding the preamble of claim 3, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). The preamble does not impart any steps upon the process but relies upon properties naturally present in the diketone to reduce formaldehyde and acetaldehyde emissions (see e.g. instant publication paragraph 68). 
For other aspects of claim 3 see the rejection of claim 1 immediately above. These are applied to claim 3. 

Regarding claims 5 and 10, Meier’s polyol has an average functionality (hydroxyl groups) of 2.0-3.5 and a weight of 1000-7000 (col 6 ln 6-10). See also Table 1 which describes Arcol E-519 which according to Nodelman has a functionality of 3 and an equivalent weight of (1000*56.1/25.4) 2208.7 (Nodelman col 5 ln 4-8).

Regarding claims 6 and 11, Meier describes MDIs including specifically Desmodur 3230 (Example 2, Table IV) and others which read on the instant MDIs (see col 6 ln 56-65). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6136876 by Meier et al as evidenced by US 5847014 by Nodelman.
Meier is described above.
Regarding claims 7 and 12, while Meier does not explicitly cite each cyclic diketone encompassed by these structures:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


However, for example, she does explicitly state that the Rs may be C1-C20 alkyl (col 4 ln 12) which includes the instantly claimed 1, 1-dimethyl-cyclopentan-2,4-dione thru 1,1-diethylcyclohexan-3,5-dione. These are obvious to one of ordinary skill given Meier’s disclosure of C1-C20 R groups. 

Claims 2, 4 are rejected under 35 U.S.C. 103 as being unpatentable over US 6136876 by Meier et al as evidenced by US 5847014 by Nodelman in view of “Polyurethane fundamentals” by Ashida. 
Meier is described above.
Regarding claims 2, 4, Meier describes the presence of other additives (col 7 ln 54-58) but is silent as to specifically antioxidants. 
Ashida describes the fundamentals of polyurethane foam formulations.
Ashida describes adding antioxidants to polyurethane foams (p.46-47, section 3.3.9, p.14 section 3.3). Ashida states that antioxidants are essential for producing a low density foam (p.46 antepenultimate paragraph).  Thus it would be obvious to one of ordinary skill to add antioxidant(s) according to Ashida where Meier more generally describes additives in order to produce low density foams. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA W ROSEBACH whose telephone number is (571)270-7154. The examiner can normally be reached 8am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 5712721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA H.W. ROSEBACH/Examiner, Art Unit 1766                                                                                                                                                                                                        /MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766